Case 1:19-cr-00057-LO Document 120 Filed 09/18/19 Page 1 of 1 PageID# 620




                          UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA



UNITED STATES


       V.

                                                 Criminal No. l:19-cr-00057-LO-l
PETER LE
                     Defendant




                                       ORDER


       Upon consideralion of counsel David Benowitz's Motion to Withdraw as Counsel, it is

hereby.

       ORDERED,that Defendant's motion is GRANTED;and it is hereby,

       FURTHER ORDERED,that David Benowitz is permitted to withdraw as counsel in

this matter.




DATE                                             LIAM OifiRADY
                                                 United Sfa|^s District Judge
